DETAILED ACTION
                                                         Oath/Declaration
1.	Oath and declaration filed on 5/11/2022 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/1/2022 and 2/28/2022 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1-3,6-10,14,15,18-21,23-25,27 and 38-41 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,9,14,15,18-20,23-25,and 27  ,which include, A method for jointly determining accommodation and vergence of at least one eye of a user, the method comprising the following steps: d) jointly determining the accommodation and the vergence of the at least one eye by: determining a change in the refraction of the at least one eye with the accommodation 10of the at least one eye at the at least one first distance in relation to the accommodation of the at least one eye at  least one second distance; and determining the vergence of the at least one eye from the at least one eye movement of the at least one eye with the accommodation of the at least one eye at the at least one first distance15 and  the refraction of the at least one eye is determined by capturing the at least one eye movement of the at least one eye based on the at least one symbol while a parameter of the at least one symbol is altered, a point in time is determined at which a recognition threshold of the user for the at least one symbol emerges from the at least one eye movement2PRELIMINARY AMENDMENT APPLICATION No. 17/590,247 and  the refraction of the at least one eye is determined from the parameter for the at 20least one symbol defined at the point in time and  e) determining a change of myopia of the at least one eye of the user from a ratio of the vergence of the at least one eye to the change in the accommodation from the change in the refraction of the at least one eye with the accommodation of the at least one eye at 13PRELIMINARY AMENDMENT APPLICATION No. 17/590,247 20the at least one first distance in relation to the accommodation of the at least one eye at the at least one second distance, wherein the jointly determined accommodation and vergence of the at least one eye of the user are used as the values for the control of myopia and the evaluation unit is further configured to carry out the ascertainment of the refraction of the at least one eye by capturing the at least one eye movement .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Macnamara et al (2018/0136486 A1) discloses light field processor system and motion both eyes (20)  and vergence movement  (paragraph 0063)  and cameras 24  and method and processor system (600) (shown in figure 8)  and Samee et al  (2016/0270656 A1) discloses method and systems for diagnosing and treating health ailments and  Rabner (2009/0153796 A1) discloses multi functional ophthalmic system for testing diagnosing or treating vision or eyes of a subject and methodologies thereof. All the reference alone or in a combination  fails to disclose jointly determining the accommodation and the vergence of the at least one eye by: determining a change in the refraction of the at least one eye with the accommodation 10of the at least one eye at the at least one first distance in relation to the accommodation of the at least one eye at  least one second distance  and determining the vergence of the at least one eye from the at least one eye movement of the at least one eye with the accommodation of the at least one eye at the at least one first distance15 and  the refraction of the at least one eye is determined by capturing the at least one eye movement of the at least one eye based on the at least one symbol while a parameter of the at least one symbol is altered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/27/2022